10-50494-jps   Doc 2552   FILED 03/19/19   ENTERED 03/19/19 15:39:49   Page 1 of 7
10-50494-jps   Doc 2552   FILED 03/19/19   ENTERED 03/19/19 15:39:49   Page 2 of 7
                                  CERTIFICATE OF SERVICE


        A copy of the foregoing has been served via ECF or regular, U.S. Mail, on March 19, 2019,

on the attached service list.



                                                 /s/ Kelly S. Burgan
                                                 Kelly S. Burgan

                                                 Counsel for the Trustee




10-50494-jps      Doc 2552      FILED 03/19/19    ENTERED 03/19/19 15:39:49          Page 3 of 7
                                                      SERVICE LIST

Electronic Mail Notice List

The following is the list of parties who are currently on the list to receive e-mail notice/service for this case.

        Richard M Bain bain@buckleyking.com, krupa@buckleyking.com
        Stephen M. Bales sbales@zieglermetzger.com, dmalloy@zieglermetzger.com
        Brian A Bash bashtrustee@bakerlaw.com, bbash@ecf.epiqsystems.com
        Brian A. Bash BBash@bakerlaw.com
        Brian A. Bash bashtrustee@bakerlaw.com, bbash@ecf.epiqsystems.com
        John E. Bator jbator@batorlaw.com, sbator@batorlaw.com
        Alexis Beachdell abeachdell@bakerlaw.com, fairfinancedocket@bakerlaw.com
        Kathryn A. Belfance kb@rlbllp.com
        John B. Blanton jblanton@bakerlaw.com
        Thomas J Budd disneydiver@me.com, law@disneydiver.com
        Kelly Burgan kburgan@bakerlaw.com
        Patrick W. Carothers pcarothers@leechtishman.com,
         bankruptcy@leechtishman.com;ghauswirth@leechtishman.com;dtomko@leechtishman.com
        Anthony J. Cespedes ajc1253@yahoo.com
        William Gregory Chris wchris@rlbllp.com, hkoerner@rlbllp.com
        Michael L. Cioffi cioffi@blankrome.com
        LeGrand L Clark legrand.clark@atg.in.gov, stephanie.patrick@atg.in.gov
        Deborah A. Coleman dacoleman@hahnlaw.com,
         hlpcr@hahnlaw.com;mcsoulsby@hahnlaw.com;cmbeitel@hahnlaw.com
        Anthony J DeGirolamo ajdlaw@sbcglobal.net,
         amber_weaver@sbcglobal.net;G23630@notify.cincompass.com
        Rocco I. Debitetto ridebitetto@hahnlaw.com, cmbeitel@hahnlaw.com
        Duriya Dhinojwala ddhinojwala@bmdllc.com, ddhinojwala@icloud.com
        Michelle DiBartolo-Haglock mdibartolo@ttmlaw.com, mldibartolo@gmail.com
        Breaden M. Douthett bdouthett@bakerlaw.com, fairfinancedocket@bakerlaw.com
        J Douglas Drushal ddrushal@ccj.com, lehman@ccj.com
        Charles R. Dyas charles.dyas@btlaw.com
        Robert W. Eckinger rwe@eckingerlaw.com
        Joseph Esmont jesmont@bakerlaw.com, joe.esmont@gmail.com;cbkfuturesinc@bakerlaw.com
        Joseph Esmont jesmont@bakerlaw.com, joe.esmont@gmail.com;cbkfuturesinc@bakerlaw.com
        Joseph E. Ezzie jezzie@bakerlaw.com
        Gregory R Farkas gfarkas@frantzward.com, dlbeatrice@frantzward.com
        Adam Lee Fletcher afletcher@bakerlaw.com
        Dov Frankel dfrankel@taftlaw.com, BHORVATH@TAFTLAW.COM;CLE_Docket_Assist@taftlaw.com
        Leon Friedberg lfriedberg@cpmlaw.com, efiling@cpmlaw.com
        Ronald P. Friedberg rfriedberg@meyersroman.com, vvardon@meyersroman.com
        Marc P Gertz mpgertz@goldman-rosen.com, debm@goldman-rosen.com
        Matthew Gold courts@argopartners.net
        Eric R. Goodman egoodman@bakerlaw.com
        Harry W. Greenfield bankpleadings@bucklaw.com,
         young@buckleyking.com;toole@buckleyking.com;heberlein@buckleyking.com
        Harry W. Greenfield greenfield@buckleyking.com,
         young@buckleyking.com;toole@buckleyking.com;heberlein@buckleyking.com
        John J Guy johnguy@neo.rr.com
        John J Guy johnguy@neo.rr.com
        Adam Bradley Hall amps@manleydeas.com
        Scott Holbrook sholbrook@bakerlaw.com
        H Ritchey Hollenbaugh hrh@cpmlaw.com, knocera@cpmlaw.com;slq@cpmlaw.com
        Rachel Huston rachel.huston@ohioattorneygeneral.gov
        Joseph F. Hutchinson jhutchinson@bakerlaw.com, sszalay@bakerlaw.com
        Steven G Janik , 8382591420@filings.docketbird.com
        Steven G Janik steven.janik@janiklaw.com, 8382591420@filings.docketbird.com



10-50494-jps          Doc 2552         FILED 03/19/19            ENTERED 03/19/19 15:39:49                   Page 4 of 7
        Cynthia A Jeffrey bknotice@reimerlaw.com
        Kenneth C Johnson kjohnson@bricker.com, lpickett@bricker.com
        Nathaniel R. Jones jones-n@blankrome.com
        Mitchell A. Karlan mkarlan@gibsondunn.com,
         ldunst@gibsondunn.com;nhart@gibsondunn.com;blutz@gibsondunn.com;mao@gibsondunn.com
        Patrick J Keating pkeating@bdblaw.com, sconard@bdblaw.com
        Scott J. Kelly scottkelly@skellylaw.com
        David Charles Knowlton dck@kckblaw.com
        John F Kostelnik jkostelnik@frantzward.com, dlbeatrice@frantzward.com
        Stuart A. Laven slaven@cavitch.com
        James Michael Lawniczak jlawniczak@calfee.com
        Trish D. Lazich trish.lazich@ohioattorneygeneral.gov, angelique.dennis-noland@ohioattorneygeneral.gov
        Stephen P Leiby sleiby@neolaw.biz, jackie@neolaw.biz
        Scott B. Lepene scott.lepene@thompsonhine.com,
         Christine.Broz@thompsonhine.com;ECFDocket@thompsonhine.com
        Jeffrey M. Levinson jml@jml-legal.com
        Patrick T. Lewis plewis@bakerlaw.com, sjeney@bakerlaw.com
        Quintin F. Lindsmith qlindsmith@bricker.com, cwarner@bricker.com
        David A Looney David@OhioAttorney.com, davelooney1@gmail.com
        Bruce J.L. Lowe blowe@taftlaw.com, CLE_Docket_Assist@taftlaw.com;SMcKean@taftlaw.com
        Thomas R Lucchesi tlucchesi@bakerlaw.com
        Thomas R Lucchesi tlucchesi@bakerlaw.com
        Crystal L. Maluchnik crystal.maluchnik@janiklaw.com
        Crystal L. Maluchnik crystal.maluchnik@janiklaw.com
        Grant A Mason gamason@millermast.com
        Matthew H Matheney mmatheney@bdblaw.com, bhajduk@bdblaw.com
        Shorain L. McGhee shorain@smcgheelaw.com
        David W. Mellott dmellott@beneschlaw.com
        Tarek E. Mercho tmercho@mercholegal.com
        David P. Meyer dmeyer@dmlaws.com, docket@dmlaws.com
        David Polan Meyer dmeyer@dmlaws.com
        Michael J Moran mike@gibsonmoran.com, moranecf@gmail.com;r55982@notify.bestcase.com
        Michael J Moran moranecf@yahoo.com, moranecf@gmail.com;r55982@notify.bestcase.com
        David A Mucklow davidamucklow@yahoo.com
        David A Mucklow davidamucklow@yahoo.com
        Steven J. Mulligan stevenmulligan@cox.net
        Maritza S. Nelson mnelson@bakerlaw.com
        F. Anthony Paganelli tony@tonypaganelli.com
        Lucas Keith Palmer palmer@ccj.com, aaichele@ralaw.com
        David C. Perduk dperduk@perduklaw.com, jody@perduklaw.com
        Mark A Phillips mphillips@beneschlaw.com,
         docket@beneschlaw.com;lbehra@beneschlaw.com;cgreen@beneschlaw.com
        Mark A Phillips mphillips@beneschlaw.com,
         docket@beneschlaw.com;lbehra@beneschlaw.com;cgreen@beneschlaw.com
        Larry G. Poulos larry_poulos@yahoo.com
        Kenneth G. Prabucki kprabucki@bakerlaw.com
        Kenneth G. Prabucki kprabucki@bakerlaw.com
        Clinton E. Preslan ndohbky@jbandr.com
        Clinton E. Preslan cpreslan@preslanlaw.com
        David F. Proano dproano@bakerlaw.com, fairfinancedocket@bakerlaw.com
        David F. Proano dproano@bakerlaw.com, fairfinancedocket@bakerlaw.com
        Stephen J Pruneski spruneski@rlbllp.com
        Timothy J Richards trichards@frantzward.com,
         dlbeatrice@frantzward.com;timrichardslegal1976@gmail.com
        Mark Riemer mriemer@goldman-rosen.com
        Tim Robinson tim.robinson@dinsmore.com, lisa.geeding@dinsmore.com
        Tim Robinson tim.robinson@dinsmore.com, lisa.geeding@dinsmore.com

4845-4001-5454.1


10-50494-jps        Doc 2552       FILED 03/19/19         ENTERED 03/19/19 15:39:49              Page 5 of 7
        James E. Rossow jim@rubin-levin.net, robin@rubin-levin.net;lisa@rubin-
         levin.net;atty_jer@trustesolutions.com
        James E. Rossow jim@rubin-levin.net, robin@rubin-levin.net;lisa@rubin-
         levin.net;atty_jer@trustesolutions.com
        Colin P. Sammon colin.sammon@janiklaw.com, Julie.Zakrzewski@Janiklaw.com
        Matthew J. Samsa msamsa@mcdonaldhopkins.com, docket@beneschlaw.com;cgreen@beneschlaw.com
        James Preston Schuck jschuck@bricker.com, cwarner@bricker.com
        Richard V. Singleton rsingleton@blankrome.com, kreda@blankrome.com;jhanner@blankrome.com
        Dale S Smith dsmith@frantzward.com, dlbeatrice@frantzward.com
        Sheldon Stein ssteindocs@gmail.com, kristine@steintrustee.com;sheldon@steintrustee.com
        Rachel L. Steinlage rsteinlage@meyersroman.com, jray@meyersroman.com;mnowak@meyersroman.com
        Ray H Stoess raystoess@600westmain.com
        Megan D. Stricker mnovinc@davisyoung.com, gcampbell@davisyoung.com
        Timothy M. Sullivan tim@tmslaw.net, crystal@tmslaw.net
        Jonathan D. Sundheimer jsundheimer@btlaw.com
        Gregory D Swope gswope@kwgd.com, mhelmick@kwgd.com
        David J. Theising dtheising@harrisonmoberly.com
        Ronald N. Towne rtowne@neolaw.biz, awehener@neolaw.biz
        Vance P. Truman medinaatty@vancetruman.com
        United States Trustee (Registered address)@usdoj.gov
        Michael S Tucker mtucker@ulmer.com
        Nancy A. Valentine nancy.valentine@icemiller.com, carol.builder@icemiller.com
        Michael A. VanNiel mvanniel@bakerlaw.com
        Thomas C Wagner wagnert@tcwlawyers.com, wagnert@vwlawyers.com
        Daniel Rubin Warren dwarren@bakerlaw.com
        Wayne County Litigants ddrushal@ccj.com
        Nicholas L. White nwhite@bakerlaw.com, fairfinancedocket@bakerlaw.com
        Alicia Raina Whiting-Bozich whiting-bozich@buckleyking.com, heberlein@buckleyking.com
        Douglas Wolfe dwolfe@asmcapital.com
        Lenore Kleinman ust04 Lenore.Kleinman@usdoj.gov
        Maria D. Giannirakis ust06 maria.d.giannirakis@usdoj.gov




4845-4001-5454.1


10-50494-jps       Doc 2552     FILED 03/19/19       ENTERED 03/19/19 15:39:49          Page 6 of 7
    Manual Notice List

The following is the list of parties who are not on the list to receive e-mail notice/service for this case (who therefore
require manual noticing/service).

     Emily S. Donahue                                       Eric W. Sleeper
     Jackson Walker L.L.P.                                  Barton Barton & Plotkin LLP
     2323 Ross Avenue, Suite 600                            420 Lexington Avenue
     Dallas, TX 75202                                       New York, NY 10170

     Christine A. Arnold                                    Gary Sallee
     6005 Twin Lakes Drive                                  11650 Olio Road, Suite 1000-333
     Parma, OH 44219                                        Fishers, IN 46037

     Dennis S. Sumerix                                      Robert Hanlon
     18592 Edwards Road, Lot 171                            Eileen Hanlon
     Doylestown, OH 44230-9546                              P.O. Box 42
                                                            State Route 43
                                                            Mogadore, OH 44260

     Leon Friedberg                                         John McCauley, Esq.
     Dennis J. Concilla                                     J. Richard Kiefer, Esq.
     Carl A. Aveni                                          Bingham McHale LLP
     H. Ritchey Hollenbaugh                                 2700 Market Tower
     Carlile Patchen & Murphy LLP                           10 West Market Street
     366 Broad Street                                       Indianapolis, IN 46204
     Columbus, OH 43215

     Robert Boote                                           Tobey Daluz
     Ballard Shahr LLP                                      Ballard Spahr LLP
     919 North Market Street, 12th Floor                    919 North Market Street, 12th Floor
     Wilmington, DE 19801-3034                              Wilmington, DE 19801-3034

     Leslie C Heilman                                       Jay Jaffe
     Ballard Spahr LLP                                      Faegre Baker Daniels LLP
     919 North Market Street, 12th Floor                    600 E. 96th Street, Suite 600
     Wilmington, DE 19801-3034                              Indianapolis, IN 46240

     Maria D. Giannirakis                                   Michael V. Demczyk
     Office of the United States Trustee                    12370 Cleveland Avenue, NW
     Howard M. Metzenbaum U.S. Courthouse                   P.O. Box 867
     201 Superior Avenue East, Suite 441                    Uniontown, OH 44685
     Cleveland, OH 44114

     Lothar Jung                                            Charles Boerner
     12962 W. Linden Avenue                                 1848 Ritchie Road
     Parma, OH 44130-5817                                   Stow, OH 44224

     John J. Kuster                                         JM Partners LLC
     Benjamin R. Nagin                                      Attn: John Marshall
     Sidley Austin LLP                                      6800 Paragon Place, Suite 202
     787 Seventh Avenue                                     Richmond, VA 23230-1656
     New York, NY 10019




4845-4001-5454.1


10-50494-jps         Doc 2552         FILED 03/19/19          ENTERED 03/19/19 15:39:49                  Page 7 of 7
